On June 29, 1937, plaintiff in error filed case-made with petition in error attached in this court and on September 22, 1937, the brief of plaintiff in error was filed.
The defendant in error has failed to file any brief or offer any excuse for such failure. Upon the authority of City of Oklahoma City v. Blondin, 163 Okla. 276, 21 P.2d 1056, this cause is reversed and remanded, with directions to vacate the judgment entered for the plaintiff and dismiss the action.
BAYLESS, C.J., WELCH, V. C.J., and RILEY, CORN, and HURST, JJ., concur. *Page 643